DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 10/28/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment to the specification as follows:
No support could be found, in the specification, as originally filed, for the language added to pg. 3 of the specification. 
No support could be found in the application, as originally filed, for pressure release tube releasing water. (from pg. 9 of the specification) 
No support could be found in the application, as originally filed, for “to divert some of the saw cooling water to a secondary pressure building device or pressure washer assembly.” (from pg. 13 of the specification). Note, it is not clear what “the second water hose” is referring to in this section. 
The new Figures 12-13. These figures, which depict internal workings of the pressure washer assembly, are not supported by the application as originally filed. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 3, 15, 23, 37, and 38 are objected to because of the following informalities:  
In claim 3, line 2, it appears that “comprised” should be --comprised of-- or --comprising-- for proper grammar. 
In claim 15, line 6, “a saw” appears to be a double recitation of the saw previously recited in claim 13, line 5. This objection could be overcome by replacing “a saw” with --said saw--. 
In claim 23, “said pressure washer” has no antecedent basis in the claims. This objection could be overcome by replacing “said pressure washer” with --a pressure washer--. 
Claim 27 is objected for including the reference numeral “12” in line 13 of the claims. Any  reference characters in the claims must be enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
In claim 37, “the air compressor” has no antecedent basis in the claims. This objection could be overcome by replacing “the air compressor” with --the system further comprises an air compressor which--. 
In claim 38, “the high vacuum suction device” has no antecedent basis in the claims. This objection could be overcome by replacing “the high vacuum suction device” with --the system further comprises a high vacuum suction device which--. 
Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 22, 29, 6, 7, 9, 30-33, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a diverter . . . having an end adapted to the secondary pressure building device.” The specification discloses structure 11 as the secondary pressure building device. This structure is shown in Figs. 3-5 and 8. The disclosure and figures, as originally file, only show the secondary pressure building device connected to an air tube 8 and an air pressure release tube 12. There is no support for the diverter 50 being connected to the secondary pressure building device. 
Claims 3, 4, 22, 29, 6, 7, 9, 30-33, and 40 are rejected under 112(a) because they inherit all the 112(a) problems in claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 22, 29, 6, 7, 9, 30-33, and 40  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant recites “a diverter to divert water intended for the saw blade.” In the current amendment to the claims and specification, it appears as if the diverter 50 is simply an angled tube attached to the end of the water hose 4 (see Fig. 9 of Applicant’s drawings). Applicant has removed language indicating that “a portion of water” is diverted by the diverter. And claim 1 does not ever recite structure of how water cools the saw blade. 
None of the previous Figures appear to match the language now recited in claim 1. However, new Fig. 12 appears to match claim 1 if some terms are used interchangeably. For example, if secondary pressure building device is interpreted as “motorized pressure washer assembly 30” instead of the structure 11 as described in the specification, claim 1 appears to match what is shown in Fig. 12. Additionally, if the diverter is interpreted as the y-shaped structure 40 shown in Fig. 12 and not the angled connecting tube 50, as previously describe in the specification, claim 1 appears to match what is shown in Fig. 12. Therefore, for the purposes of applying prior art, the terminology used in claim 1 will be interpreted as is shown in the annotated Fig. 12 from Applicant’s drawings:
[AltContent: ][AltContent: textbox (diverter)][AltContent: textbox (assembly for removal of debris/slurry)][AltContent: ][AltContent: textbox (hose attachment)][AltContent: ][AltContent: ][AltContent: textbox (secondary pressure building device)][AltContent: textbox (secondary hose)][AltContent: ]
    PNG
    media_image1.png
    704
    611
    media_image1.png
    Greyscale




	Claim 3 appears to be directed toward the structure shown in Fig. 3 of Applicant’s drawings. However, as mentioned above, claim 1 (which claim 3 depends from) appears to be directed to new Fig. 13. The two structure shown in these two embodiments appear to be significantly different, and thus it is not clear how they can be the same embodiment. For example, Fig. 13 does not show an air compressor (which appears to be structure 7 shown in the disclosure) and an air secondary pressure building device (which appears to be structure 11 shown in the disclosure), and therefore it is not clear how these structures would fit into the overall embodiment. 
	Similarly, claim 4 recites a high vacuum suction device (shown in Fig. 6 of Applicant’s drawings), but it is not clear how this fits into the embodiment shown in Fig. 13 of Applicant’s drawings. 
	Claim 22 has a similar problem with the recitation of (a pressurized air device). 
Claims 29, 6, 7, 9, 30-33, and 40 are rejected under 112(b) because they inherit all the 112(b) problems in claim 1. 

Double Patenting
Claim 36 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 35. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowley et
al. (US 3,694,033).
With respect to claim 24, Rowley et al. disclose a debris removal device, comprising:
a cutting assembly for cutting grooves info a surface, comprising:
a cutting  assembly (as shown in Fig. 7 of Rowley et al.), including a saw blade
28;
a water supply assembly (water supply,” Rowley et al., col. 2, lines 9-11)--with water pipe 300) for supplying water to the saw blade 28,
a diverter 301,301 to divert a portion of water from the water supply assembly to
a debris/ slurry removal assembly; and
	said debris/slurry removal assembly 403 (Rowley et al, col. 6, lines 20-28}.
With respect to claim 25, Rowley et al. disclose a method for retrofitting a concrete
cutting device with a debris removal device comprising:
providing a cutting assembly (as shown in Fig. 7 of Rowley et al.) including, a saw blade
28 to cut concrete or similar materials:
providing a water supply assembly (water supply,” Rowley et al., col 2, lines 9-11--
with water pipe 300) for supplying water to the saw blade 28,
providing a diverter 301301 to divert a portion of water supply from the water supply
assembly to a debris/ slurry removal assembly;
providing retrofitting the system with said debris/slurry removal assembly 303 (Rowley
et al., col 6, lines 20-28) for removing the debris/slurry created by the saw blade 28 during
cutting, said debris/slurry removal assembly comprising at least one of a pressurized air or
pressurized water (water jets,” Rowley et al., col. 6, line 27),
wherein the cutting assembly and debris/slurry removal assembly are mounted on the
same support device as shown below in the image taken from Fig. 7 of Rowley et al.:


[AltContent: textbox (support device)][AltContent: ]
    PNG
    media_image2.png
    392
    554
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley et al. (US 3,694,033).
With respect to claim 13, Rowley et al. disclose a system for washing away debris/slurry or unwanted materials, comprising: 
a vehicle 11 having a support base 32 with engine power comprising: 
a cutting assembly (as shown in Fig. 9 of Rowley et al., including a saw 28; 
a water supply assembly that send water to the saw 28, comprising: 
a water tank (“water supply,” Rowley et al., col. 7, lines 55-57)); and 
a water tube 300/301 having an upper end adapted to connect to the water tank (Rowley et al., col. 6, lines 20-23) and having a lower end disposed in the proximity of the saw 28 for releasing water to cool the saw during cutting (Rowley et al., col. 6, lines 20-31; Fig. 7); and 
a diverter (at lower end of line 300 and connecting to two lines 301) to divert water intended for the saw blade having one end adapted to the water tube 300 and an opposite end adapted to a debris/slurry removal assembly (via header 32, as shown in Figs. 7 of Rowley et al.); and 
a debris/slurry removing assembly 304,205 (along with housing covering blade 28––as shown in Figs. 5-6 of Rowley et al.) to remove the materials, and/or any debris/slurry created during an operation of other equipment (Rowley et al., col. 6, lines 20-222 and lines 30-42).
	While Rowley et al. is silent on whether the engine power is provided by combustion, vehicles such as vehicle 11 depicted in Fig. 1 are extremely well-known in the art to be run by a combustion engine and therefore would have been an obvious selection by one of ordinary skill in the art. 
	With respect to claim 39, Rowley et al. discloses that the cutting assembly is adapted for cutting concrete or cement (“The speeds for performing the grooving operation in the concrete, asphalt, or other pavement, would take place at a forward vehicle speed of from about 5 to 20 feet per minute,” Rowley et al., col. 8, lines 18-21).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rowley et al. (US 3,694,033), as applied to claim 13 above, and further in view of Shope et al. (US 4,676,557). 
With respect to claim 23, Rowley et al. disclose the claimed system including a pressurized air device associated with the support base. However, Rowley et al. is silent on whether the pressurized air device is for further assisting in the removal of debris/slurry. However, Shope et al. teach a similar system including an air compressor (Shope et al., col. 2, lines 34-35, and lines 47-51;  and col. 5, lines 3-10). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Shope et al. with the system disclosed by Rowley et al. for the advantage of using less water and thereby shortening the drying time of the cut concrete. 


Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley et al. Rowley et al. (US 3,694,033) in view of Meng (CN 206049621).
With respect to claim 41, Rowley et al. disclose the claimed system except that Rowley is silent on if the pressure washer is electric and except for the inverter and power cords. Rowley et al. disclose a system for debris or slurry removal comprising: 
a debris/ slurry removal device comprising: 
a support frame as shown in the image below taken from Fig. 7 of Rowley et al.:
[AltContent: textbox (support frame)][AltContent: ]
    PNG
    media_image2.png
    392
    554
    media_image2.png
    Greyscale


a pressure washer 317; 
a hose having one end adapted to the pressure washer and an opposite end adapted to a water source 315 as shown in the below image taken from Fig. 1 of Rowley et al.:
[AltContent: textbox (pressure washer)][AltContent: textbox (water source)][AltContent: textbox (hose connecting pressure washer and water source)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    238
    217
    media_image3.png
    Greyscale


 and, a hose 319,300,301 having one end adapted to the pressure washer 317 and an opposite end directed at debris and/or slurry (via nozzle 303 as shown in Figs. 1 and 7 of Rowley et al.). 
Meng teaches pressure washer 3 with an inverter 4 to convert direct current to alternating current power (pg. 2, Example 1, of machine translation of Meng); 
a power connection having one end adapted to the inverter 4 and an opposite end adapted to a direct current power source 6 derived from an external combustion engine (not shown).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Meng with the system disclosed by Rowley et al. for the advantage of providing the pump with a readily available power source that can be found on the vehicle. 
	With respect to claims 42 and 43, Applicant is not claiming the external combustion engine as part of the invention. Instead, Applicant has recited, to the best understanding of the examiner, a direct current power source, that is powered by an external combustion engine. Since the external combustion engine is not positively claimed, it is interpreted as an intended use of the invention. The system disclosed by Rowley et al. in view of Meng is capable of being charged by a direct power source that is powered an external combustion engine from a saw or a vehicle.

Allowable Subject Matter
Claim 26 is allowed. 

Claim 27 would be allowed if rewritten to overcome the above mentioned informalities. 

Claims 34-35, 37, 38, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the above mentioned informalities.

Claims 1, 3, 4, 22, 6, 7, 9, 28-33, and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if Applicant is able to overcome the above mentioned 112(a) rejection (i.e. the new matter rejection). 

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive of any error in the above rejection.
It is first noted that the subject matter added to the specification and drawings appears to be new matter. The information depicted in the new figures and now described in the specification was not found in the specification as originally filed. Even if this is the invention Applicant had intended, if it is not sufficiently described in the specification as originally filed, it is considered new matter. Applicant may consider filing a continuation-in-part application (which is an entirely separate application) in which this information can be included. In such an application a new filing date would be given for any of the newly added subject matter. 
	Regardless of the new information provided in the drawings and specification, Rowley et al. still anticipates claims 24-25 as outlined above. And claims 13 and 39 are obvious in view of Rowley et al. Applicant has not clearly indicated as to why Rowley et al. does not anticipate or render these claims obvious. 
	Likewise, the rejection of claims 41-43 over Rowley et al. in view of Meng still applies. Again, it is not clear how the subject matter added to the specification and drawings is intended to overcome the prior art rejection. 
	It is also noted that Applicant’s amendment to the claims has created confusion over the basis of the claim terminology. In particular the difference between secondary pressure building device,” and “air secondary pressure building device,” and “air compressor” is confusing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 13, 2021